Citation Nr: 1217399	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  09-07 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether the disability evaluation for the Veteran's right knee disability was properly reduced from 30 percent to 10 percent effective July 1, 2010.

2.  Entitlement to service connection for coronary artery disease.

3.  Entitlement to service connection for cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran had active service from June 1988 to June 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In December 2011, the Veteran testified before the undersigned Veterans Law Judge via video-conference transmission.  A copy of the hearing transcript is associated with the claims folder.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issues of entitlement to service connection for coronary artery disease and cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A February 2009 RO rating decision awarded a 30 percent rating for service-connected right knee disability based upon a February 2009 VA Compensation and Pension (C&P) examination report which showed extension limited to 10 degrees and flexion limited to 60 degrees primarily due to pain.

2.  An April 2010 RO rating decision reduced the evaluation for right knee disability from a 30 percent rating to a 10 percent rating based upon the findings from an October 2009 VA C&P examination report which essentially showed normal right knee motion.

3.  The preponderance of the credible lay and medical evidence fails to establish that the Veteran has experienced actual improvement of his overall service-connected right knee disability in the 8-month period between VA C&P examinations conducted in February 2009 and October 2009, particularly since the October 2009 VA examination did not explicitly evaluate the extent of functional impairment of the right knee.  


CONCLUSION OF LAW

The criteria for a rating reduction from 30 to 10 percent for service-connected right knee disability, effective July 1, 2010, have not been met at this time.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.344, 4.1-14, 4.71a, 4.120, Diagnostic Codes (DCs) 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran disputes the RO's finding that his right knee disability has experienced actual improvement to justify a rating reduction from 30 percent to 10 percent.  Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Included within 38 C.F.R. § 4.71a are multiple DCs that evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).

According to DC 5257, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability. 

Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under DC 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The DCs that focus on limitation of motion of the knee are DCs 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

VA's Office of General Counsel has stated that compensating a claimant for separate functional impairment under DCs 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel further explained that if a veteran has a disability rating under DC 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (Sept. 17, 2004) (which finds that separate ratings under DC 5260 for limitation of flexion of the leg and DC 5261 for limitation of extension of the leg may be assigned for disability of the same joint).

Under DC 5003, degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate DC's for the specific joint or joints involved. When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

VA regulations also instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The words "slight," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Congress has provided that a veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  A readjustment to VA's rating schedule shall not be grounds for reduction of a disability rating in effect on the date of the readjustment unless medical evidence establishes that the disability to be evaluated actually improved.  38 C.F.R. § 3.951(a).

Pursuant to 38 C.F.R. § 3.344(a) for ratings that have been in effect for long periods at the same level, "[e]xaminations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction."  38 C.F.R. § 3.344(a).  These provisions apply to ratings that have continued for five years or more.  38 C.F.R. § 3.344(c).  Section 3.344 also provides that "[r]atings on account of disease subject to temporary or episodic improvement ... will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated."  38 C.F.R. § 3.344(a).  This regulatory section further provides that, even where material improvement in a service-connected condition is clearly reflected by the evidence, VA must "consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life."  Id.

The duration for the purposes of 38 C.F.R. § 3.344(c) is measured from the effective date assigned the rating until the effective date of the actual reduction and not the date of the RO's proposal or ordering of a reduction.  Brown (Kevin) v. Brown, 5 Vet. App. 413, 418 (1993).  As noted in Brown, the plain language of 38 C.F.R. § 3.344 and the due process provisions of 38 C.F.R. § 3.105 poses difficulties for the RO insofar as there is great uncertainty in determining whether the 5-year period will be completed by the time a rating reduction is actually implemented with the assignment of a prospective effective date.

If a reduction of a protected rating is at issue, the Board must "establish, by a preponderance of the evidence and in compliance [with] 38 C.F.R. § 3.344, that a rating reduction is warranted."  Sorakubo v. Principi, 16 Vet. App. 120, 123-4 (2002) (citing Brown (Kevin) v. Brown, 5 Vet. App. 413, 421 (1993)).  Where the VA fails to observe applicable law and regulation in reducing a veteran's rating, such a rating is "void ab initio and the Court will set it aside as 'not in accordance with law.'"  Brown, 5 Vet. App. 422 (quoting 38 U.S.C.A. § 7261(a)(3)(A)).  See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

Otherwise, a claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a benefits claim by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of the presence or absence of the claimed symptomatology.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  VA has defined competent lay evidence as any evidence not requiring that the proponent have specialized education, training or experience.  38 C.F.R. § 3.159(a)(1).  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a layperson.  Id.  Further, competent medical evidence is defined as evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  38 C.F.R. § 3.159(a)(2).

Historically, the Veteran received in service treatment for patellofemoral syndrome (PFS) of the right knee as well as recurrent medial collateral ligament (MCL) strain.  His symptoms included pain, crepitus, swelling, decreased range of motion and give-way.  A July 1993 RO rating decision granted service connection for residuals of right knee injury, and assigned an initial 10 percent rating under DC 5099-5020.

In pertinent part, a March 1995 VA C&P examination established a diagnosis of right knee arthritis.  A May 1996 magnetic resonance imaging (MRI) scan revealed anterior cruciate ligament tear, probable tear of the posterior horn of the medial meniscus, and questionable laxity of the patellar tendon.

The Veteran underwent VA C&P joints examination in February 2009.  At that time, the Veteran described right knee pain, weakness, occasional locking, fatigue, lack of endurance and stiffness with occasional swelling.  The Veteran also described his right knee as slightly unstable with one falling incident.  His symptoms were aggravated by activities such as using stairs which caused additional limitation of motion and functional impairment.  Examination of the right knee was significant for extension limited to 10 degrees due to pain of 7-8/10 severity.  The Veteran was unable to repeatedly bend the right knee due to pain.  Additionally, right knee flexion was limited to 60 degrees due to pain of 6-7/10 severity.  The examiner indicated that the Veteran's decreased right knee motion was mainly attributed to pain.

Based upon the results of the February 2009 VA examination, a February 2009 RO rating decision increased the disability evaluation for service-connected right knee strain to 30 percent disabling under DC 5299-5262 effective November 7, 2007.

The Veteran underwent additional VA examinations in October 2009 in connection with his application for a total disability rating based upon individual unemployability (TDIU).  A joints examination report reflected the Veteran's complaint of daily, diffuse right knee pain which gave out and locked on him.  He had daily flares of disability, precipitated by unknown factors, which did not result in any additional limitations.  The Veteran denied weakness, fatigability, or decrease in endurance.  On examination, the Veteran's right knee had active flexion to 120 degrees and passive flexion to 140 degrees.  Pain began at 120 degrees.  There was no change with repetition.  There was active extension to 0 degrees without pain.  There was no change with repetition.  There was also no evidence of joint instability.

After properly observing the due process provisions of 38 C.F.R. § 3.105(e), an April 2010 RO rating decision reduced the evaluation for right knee disability from a 30 percent rating to a 10 percent rating based upon the findings from the October 2009 VA C&P examination report.

Overall, the record reflects that the Veteran had a 30 percent rating for service-connected right knee disability in effect from November 7, 2007 to July 1, 2010, which is less than 5 years.  As such, the evidence of record need only show an improvement of disability to warrant the disability reduction.  38 C.F.R. § 3.344(c).  On review of the record, the Board does not find actual improvement of the overall service-connected right knee disability.

Notably, the RO assigned the 30 percent rating in question based upon a February 2009 VA C&P examination report which demonstrated right knee extension limited to 10 degrees and right knee flexion limited to 60 degrees.  This limitation was reportedly due to the effects of pain.

The RO has essentially found that the Veteran's right knee disability improved within an 8-month period following the February 2009 VA C&P examination.  There are no clinical records revealing physical therapy or surgical intervention.  Rather, the rating reduction is based upon an October 2009 VA C&P examination report which generally revealed normal range of right knee motion.  The examiner also commented that range of motion findings did not change with repetitive testing.  

As a practical matter, the Board is skeptical that an actual improvement of disability occurred in an 8-month period where no right knee treatment is shown to have occurred.  More importantly, the reduced motion findings in February 2009 were based upon the presence of painful motion that was not present at the time of the October 2009 VA examination.  By the Veteran's own report, his pain exacerbations are daily but not always present.  

Also important, the October 2009 VA C&P examiner never expressly evaluated the extent of functional impairment of the Veteran's right knee due to weakness, fatigability, incoordination or pain on movement as required by 38 C.F.R. § 4.45.  The examiner's silence as to these matters is not a proper basis to premise a rating reduction, particularly when the original award was based upon functional impairment.

In totality, the Board finds that the preponderance of the credible lay and medical evidence fails to establish that the Veteran has experienced actual improvement of his overall service-connected right knee disability since the initial assignment of a 30 percent rating in February 2009.  The appeal, therefore, is granted.



ORDER

The criteria for a rating reduction from 30 to 10 percent for service-connected right knee disability were not met.  The appeal, to this extent, is granted.


REMAND

The Veteran alleges that his inservice treatment for recurrent chest pain demonstrates the onset of his currently diagnosed cardiovascular disease during active service.  His service treatment records (STRs) document that his November 1990 report of sternum pain was diagnosed as Tzietze Syndrome and that his February 1991 report of intermittent chest pain was assessed as possible costochondritis.  Notably, an August 1992 VA examination report (one month following the Veteran's discharge from active service) included electrocardiogram results interpreted as showing non-specific ST-T changes in inferior leads - "[c]onsider inferior ischemia."  The Veteran continued to experience intermittent chest pain assessed as "atypical" chest pain.  He is currently diagnosed with coronary artery disease with his current chest pain complaints presumed as attributable to cardiac disease for treatment purposes.

The Veteran also argues that his cardiovascular disease has been caused and/or aggravated by service-connected obstructive sleep apnea, which according to the Veteran causes oxygen shortages.  Notably, the Veteran has training as a corpsman.  He also indicated that his treating cardiologist thought that the Veteran may have had a past history of myocardial infarction.

Overall, the Board finds that medical opinion is necessary to determine whether the Veteran's currently diagnosed coronary artery disease either first manifested during active service or manifested to a compensable degree within the first postservice year.  38 U.S.C.A. § 5103A(d).

The Veteran also seeks to establish service connection for cervical spine disability.  He argues that he injured his cervical spine during service which is reflected by complaint of left shoulder pain.  He reports strenuous duties lifting patients as a corpsman.  He also argues that his cervical spine disability may be aggravated by his service-connected thoracolumbar spine disability.  The Board also finds that medical opinion is necessary to address these allegations.  38 U.S.C.A. § 5103A(d).

The Board also notes the claims file contains a CD-ROM disc received from SSA.  None of the documents on this disc have been converted to hardcopy form by the RO for inclusion in the record, as is required.  Notably, the Board's review of the CD-ROM contents does not disclose copies of medical records submitted by the Veteran in support of his SSA claim.  On remand, the RO must print out all the records contained on the SSA CD-ROM and associate the hardcopies with the claims file.  If this CD-ROM does not contain copies of medical records filed with SSA, the RO must again contact SSA to obtain all medical documents submitted by the Veteran to SSA.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder the Veteran's clinical records of treatment at the Asheville VA Medical Center (VAMC) since April 2011, and the Fayetteville VAMC since October 2011.

2.  Print out all the records contained on the SSA CD-ROM and associate the hardcopies with the claims file.  If this CD-ROM does not contain copies of medical records filed with SSA, the RO must again contact SSA to obtain all medical documents submitted by the Veteran to SSA.

3.  After completion of the above, schedule the Veteran for appropriate examination to determine the probable etiology of his coronary artery disease.  A copy of the claims folder must be provided to the examiner for review.  Following examination and review of the claims folder, the examiner is requested to provide opinion on the following questions:

	a) whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's coronary artery disease first manifested during active service from June 1988 to June 1992, manifested to a compensable degree within the first post service year (as demonstrated by coronary artery disease resulting in fatigue, angina, dizziness or syncope), and/or is caused or aggravated by an event during active service; OR, alternatively, 

	b) whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's coronary artery disease has been caused or aggravated beyond the normal progression of the disorder by service-connected disabilities, including obstructive sleep apnea

In providing the opinions, the examiner is requested to consider the following:

* the Veteran's for sternum pain in November 1990 assessed as Tzietze Syndrome;
* the Veteran's report of intermittent chest pain in February 1991 assessed as possible costochondritis; 
* the August 1992 VA examination report which included electrocardiogram readings interpreted as showing non-specific ST-T changes in inferior leads "[c]onsider inferior ischemia";
* a March 1993 liver spleen scan interpreted as showing parenchymal liver disease with portal hypertension;
* a January 1996 VA clinical assessment of chest pain of "? cardiac origin";
* a February 1996 VA cardiovascular consultation due to an abnormal EKG;
* negative VA cardiolite studies in March 1996 and June 1999;
* the Veteran's March 2004 report of crack cocaine usage;
* a cardiac catheterization report dated January 2007;
* current treatment records for coronary artery disease with atypical chest pain; 
* whether there is any medical reason to accept or reject the theory that the Veteran's recurrent chest pains in service represented the onset of coronary artery disease; and
* a discussion of any applicable medically accepted principles.

A rationale must be provided for the opinion offered and, if the requested opinion cannot be provided on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician should clearly and specifically so specify and explain why this is so.

4.  Schedule the Veteran for appropriate examination to determine the probable etiology of his cervical spine disability.  A copy of the claims folder must be provided to the examiner for review.  Following examination and review of the claims folder, the examiner is requested to provide opinion on the following questions:

	a) whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's cervical spine disability first manifested during active service from June 1988 to June 1992, and/or is caused or aggravated by an event during active service; OR, alternatively, 

	b) whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's cervical spine disability has been caused or aggravated beyond the normal progression of the disorder by service-connected disabilities, including thoracolumbar spine disability?

In providing the opinions, the examiner is requested to consider the following:

* a June 1989 STR reflecting spasm in the paraspinal of the left scapula;
* a January 2003 VA clinical record reflecting the Veteran's report of a 5-month history of left shoulder pain which radiated down to his thumb and 1st finger;
* an August 2004 VA clinical reflecting a one year history of shoulder pain;
* a January 2005 VA clinical record reflecting left shoulder injury;
* a September 2006 MRI showing straightening of the cervical spine possibly related to muscle spasm; mild diffuse disc bulges at C3 and C4; disc bulge at C5-C6 with possible broad based protrusion causing mild spinal stenosis, facet joint hypertrophy and possible spinal cord impingement; and diffuse disc bulge at C6-7 causing narrowing of bilateral neural foramen;
* a November 2006 nerve conduction velocity study wherein the Veteran reported a 5-year history of intermittent, bilateral hand numbness with test results interpreted as showing mild, symmetric peripheral polyneuropathy;
* whether there is any medical reason to accept or reject the theory that the Veteran's cervical spine disability results from lifting heavy patients during service; and
* a discussion of any applicable medically accepted principles.

A rationale must be provided for the opinion offered and, if the requested opinion cannot be provided on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician should clearly and specifically so specify and explain why this is so.

5.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate opportunity to respond.

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.   The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


